4 N.Y.3d 759 (2005)
In the Matter of RUEBEN DOULPHUS R., JR., a Child Alleged to be Permanently Neglected.
RUEBEN R., Appellant; CATHOLIC HOME BUREAU FOR DEPENDENT CHILDREN, Respondent.
Court of Appeals of the State of New York.
Submitted December 27, 2004.
Decided January 18, 2005.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Family Court's denial of the motion to vacate, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Chief Judge KAYE taking no part.